Citation Nr: 0606668	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  05-36 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased disability rating for tinnitus, 
currently evaluated as 
10-percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1941 to 
November 1945.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision of the Togus, Maine, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

On January 11, 2006, prior to the promulgation of a decision 
in this appeal, the veteran submitted a statement to the RO 
indicating he is withdrawing his claim for a higher rating 
for his tinnitus.  The following month, on February 22, 2006, 
his representative also submitted a statement reiterating 
this.


CONCLUSION OF LAW

The criteria have been met for withdrawal of the veteran's 
appeal as to the issue of entitlement to an increased rating 
for tinnitus.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On January 11, 2006, VA received a statement from the veteran 
wherein he indicated that no longer wished to pursue his 
appeal for an increased rating for tinnitus.  His 
representative more recently submitted a statement on 
February 22, 2006 reiterating this.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  The veteran's 
January 2006 statement has satisfied the requirements for 
withdrawal of his appeal concerning this claim.  
See 38 C.F.R. § 20.204 (2005).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  Due to the veteran's 
withdrawal of his appeal as to the issue of entitlement to an 
increased rating for tinnitus, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to an increased 
rating for tinnitus is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


